WEBB, J.
Plaintiff, John T. Jeter, doing business under the name of Jeter Paint Store, instituted this action against J. Lott and C. C. Hill, contractors, and Mrs. P. A. Singlust, to recover judgment against them in solido for material alleged to have been furnished to the contractors and used by them in painting a building owned by Mrs. Singlust, and for recognition of an alleged privilege on the building and lot, and plaintiff appeals from a judgment rejecting his demands as against Mrs. Sing-lust.
Appellant has not made any appearance in support of the appeal, and we assume that he has abandoned his appeal, as it appears from a review of the record that the plaintiff failed to established that the material was furnished to the contractors to be used in painting the building of Mrs. Singlust or that it was actually so used.
The judgment is affirmed. (Guy et al. vs. McDuffie, 123 La. 641, 49 So. 222; Quilter vs. Kearns, 135 La. 807, 66 So. 229; Bryceland Lumber Co. vs. Kerlin, 140 La. 867, 74 So. 177.)